United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                  July 30, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                            No. 04-20184
                          Summary Calendar


 IN THE MATTER OF:    WENONA E. EL-HELBAWI; AHMED A. EL- HELBAWI,

                                                             Debtors,

----------------------------------------------------------------

                           JESSE JOHNSON,

                                                          Appellant,


                               VERSUS


                        AHMED A. EL-HELBAWI,

                                                           Appellee.




           Appeal from the United States District Court
            For the Southern District of Texas, Houston
                            H-03-CV-941




Before EMILIO M. GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      For the reasons stated by the United States District Court for

the Southern District of Texas in its order entered January 28,


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
2004, which affirmed the final judgment of the bankruptcy court

entered on February 10, 2003, which held that the debt of Ahmed A.

El-Helbawi to Jesse Johnson is DISCHARGED, we affirm the decision

of the district court.   AFFIRMED.




                                 2